In this article 78 proceeding, transferred to this court, which was brought to review a determination of the State Liquor *950Authority suspending petitioner’s license for 10 days and fining the petitioner $2,500, the suspension being temporarily deferred upon payment of said $2,500, unanimously modified on the facts and in the exercise of discretion, without costs or disbursements, so as to reduce the fine of $2,500 to $500. In our opinion, the penalty imposed was excessive. Concur — Steuer, J. P., Tilzer, McGivern and McNally, JJ.